DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are allowable. Claims 4, 6, 10, 13, and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions, as set forth in the Office action mailed on March 10, 022, is hereby withdrawn and claims 4, 6, 10, 13, and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1, and dependent claims 2-14, the closest prior art references, Chen et al. (US 2019/0162981 A1), Ortiz Egea et al. (US 2019/0372186 A1), Chen et al. (US 2019/0101381 A1), Akkaya et al. (US 2020/0132277 A1), and Chen et al. (US 2020/0228764 A1), fail to disclose, either singly or in combination, all of the limitations of independent claim 1, including the limitations, “a light source configured to emit an illumination beam; at least one geometric phase liquid crystal element disposed on a path of the illumination beam and configured to be switched between a first state and a second state, wherein the first state is closer to a geometric phase than the second state is; and a driver configured to respectively apply a first voltage difference and a second voltage difference to the geometric phase liquid crystal element, wherein the geometric phase liquid crystal element is switched to the first state in response to the first voltage difference, the geometric phase liquid crystal element is switched to the second state in response to the second voltage difference, and the first voltage difference is less than the second voltage difference, wherein the tunable illuminator satisfies FOIl>FOI2 or R1>R2, where FOIl is a field of illumination of the illumination beam formed by the geometric phase liquid crystal element in the first state, F012 is a field of illumination of the illumination beam formed by the geometric phase liquid crystal element in the second state, RI is a resolution of the illumination beam formed by the geometric phase liquid crystal element in the first state, and R2 is a resolution of the illumination beam formed by the geometric phase liquid crystal element in the second state.”  Namely, the cited references fail to disclose the relationship between the applied voltages, the field of illumination and resolution required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871